Citation Nr: 1548470	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-47 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled to appear for a video hearing before a Veterans Law Judge in January 2013.  He did not appear.  As such, and because he has not asked for a rescheduling of the hearing, his request is deemed to be withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that the January 2010 audiological examination afforded to him as a part of his claim was inaccurate and insufficient.  In pertinent part, he contends that his left ear was never properly tested as the examiner informed him the wax needed to be cleared out before appropriate testing could be completed.  Additionally, the Veteran argues that the examiner never fully considered his lay assertions that his hearing loss was due to in-service noise exposure.  The Veteran reports that his noise exposure occurred during his time in an artillery unit while in Germany.  

After a review of the record, the Board agrees with the Veteran that the January 2010 examination is inadequate for adjudication purposes. 

The record clearly reflects that on VA examination the examiner believed the Veteran was suffering from otitis media with effusion.  The examiner indicated the Veteran should seek treatment for the condition and suggested that additional testing may be warranted after treatment was concluded.  The record reflects that immediately following the examination, the Veteran was sent to the emergency room where he was diagnosed with, and treated for, cerumen impaction of the left ear.  See Nashville VAMC treatment records.  Since the completion of the Veteran treatment for cerumen impaction no additional audiological testing was conducted.  

Furthermore, the Board concedes in-service noise exposure.  Although the Veteran's DD Form 214 reflects that he had a military occupational specialty (MOS) as a clerk, he was also noted as a decorated marksman.  His personnel records also confirm that he had principal duties beyond clerking, that including being a cannoneer and ammo handler.  See Records of Assignment.  Therefore in-service noise exposure is conceded. 

As a result of the aforementioned, the Board finds that the Veteran should be afforded a new VA audiology evaluation to determine the nature and etiology of any currently present bilateral hearing loss.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain VA treatment records since April 2011.

2. Then, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise to determine the nature and etiology of his bilateral hearing loss.  The examiner must concede in-service noise exposure.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified bilateral hearing loss had its onset in service or within one year of service discharge or is otherwise etiologically related thereto.     

The rationale for all opinions expressed must be provided.  

3. Then, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

